DETAILED ACTION

 	The amendment filed 3/17/2021 and the remarks presented therewith have been carefully considered.  However, they are not deemed to be fully persuasive.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berg et al. (5,551,523) in view of Yasuda et al. (8,821,104) and Anderson et al. (6,205,665).
 	The patent to Berg et al. shows a mainframe (14) for a skid steer loader comprising upwardly-facing open pockets on each side of the mainframe that are defined between walls (22) and (28) as best shown in Figure 1.  The mainframe (14) also includes centrally arranged drive openings for accommodating motors (16) and (18) on each side of the mainframe.  The Berg et al. patent fails to disclose a hydraulic reservoir housing connected to each side on the front end of the mainframe.	However, the Yasuda et al. patent shows a mainframe (1) for a self-propelled vehicle comprising a pair of sidewalls (7) with aligned openings for accommodating the hub (71) of a drive mechanism.  Fluid reservoirs (102,103) are located in the mainframe between the front end of the mainframe and the drive openings (see Fig. 23).

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a provide a fluid reservoir housing between the sidewalls of the Berg et al. mainframe (14) near the front thereof, as taught by Yasuda et al., in order to create a easily accessible space for such equipment.  The resulting reservoir housing could be formed between the mainframe sidewalls and a pair of laterally extending walls, similar to the reservoir (150) shown in the Anderson et al. patent, in order to create a durable, large capacity reservoir.
 	Regarding claim 3, it would have been an obvious choice of mechanical design to manufacture the resulting mainframe as a one-piece integral unit.   See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.")

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berg et al. in view of Yasuda et al. and Anderson et al. as applied to claims 1 and 3 above, and further in view of Weibling et al. (7,866,700).
 	There is no specific disclosure of an engine supporting bracket extending between the sides of the Berg et al. mainframe near the rear end of the mainframe.
 	
 	However, the Weibling et al. patent shows an engine supporting bracket (149) extending between the sidewalls (130,132) of its mainframe (see Fig. 2).
 	It would have been obvious to a person having ordinary skill in the art to provide an engine support between the sides of the modified Berg et al. mainframe, similar to that shown at (149) in Figure 2 of the Weibling et al. patent, in order to rigidly secure the engine on the rear end of the mainframe.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection relies on a new combination of references (including the Yasuda et al. and Anderson et al. patents) that were not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	The patent to Shimazaki et al. (4,087,101) shows a fluid reservoir housing (18) located adjacent a front end of a self-propelled vehicle.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926.  The examiner can normally be reached on Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3652                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
3/23/2021